        Case 2:20-cv-00965-CB-LPL Document 52 Filed 04/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


NICOLE RULLI, et al.,                        )
                                             )
                      Plaintiffs,            )       Civil Action No. 20-965
                                             )
               v.                            )       Judge Cathy Bissoon
                                             )       Magistrate Judge Lisa Pupo Lenihan
CITY OF PITTSBURGH, et al.,                  )
                                             )
                      Defendants.            )


                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On March 23, 2021, the Magistrate Judge issued a Report (Doc. 47) recommending that

Defendant Peduto’s Motion to Dismiss (Doc. 31) be granted in part and denied in part.

On April 5, 2021, the parties filed a Stipulation of Dismissal, consistent with Federal Rule

41(a)(1)(A)(ii), dismissing all claims against Defendant Peduto. Doc. 48. The dismissal was

effective on filing, and the Court entered notice on the docket confirming the same. See Dkt. text

notice dated Apr. 5, 2021. The Court also noted that, to the extent the Report and

Recommendation (“R&R”) was “not limited to the claims against Mr. Peduto,” the deadlines for

objections and responses remained unaffected. Id.

       On April 6th, Plaintiffs filed Objections, stating their belief that the R&R should be

vacated as moot. See Doc. 49, at Wherefore clause. On April 12th, Defendant Peduto filed a

Motion to Intervene (Doc. 50), for the limited purpose of responding to the Objections.
       Case 2:20-cv-00965-CB-LPL Document 52 Filed 04/13/21 Page 2 of 2




The gist of Defendant Peduto’s putative-response is that the R&R should not be vacated,

but merely is moot. See Doc. 51 at 2.

       The parties’ disagreement is more semantical than anything. In light of Defendant

Peduto’s dismissal, the discussions in the R&R regarding the claims against him are moot.

The R&R is neither properly adopted, nor vacated, in this context.

       As for Judge Lenihan’s single proposed adjudication reaching beyond the scope of

Defendant Peduto − that 28 U.S.C. § 1345 does not present an independent, viable claim in this

case – this conclusion is not disputed by the parties. See Doc. 49 at ¶ 6. Accordingly,

and because Judge Lenihan is correct on the law, the R&R will be adopted in that regard.

       Consistent with the foregoing, and after a de novo review of the pleadings and documents

in the case, together with the Report and Recommendation and the Objections thereto,

the following Order is entered: the R&R (Doc. 47) is adopted as the Opinion of the District

Court, as relates to 28 U.S.C. § 1345, and otherwise is moot. Also, Defendant Peduto’s Motion

to Intervene (Doc. 50) is DENIED AS MOOT.

       IT IS SO ORDERED.



April 13, 2021                                       s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge
cc (via ECF email notification):

All Counsel of Record




                                                2
